DETAILED ACTION
Response to Amendment
Claims 1, 2, 6, 11, and 12 are amended. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication, calculation, determination, and change device in claim 11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the phrase “changing a motor torque reference value for determining whether to enter a fuel cell stop (FC STOP) state when the deceleration is necessary” is unclear. It is unclear what criterion is referred to and what the determination result is. It still appears as though one or several steps are missing due to the logical “jump” between determining deceleration is required to controlling a fuel cell. The newly amended limitation brings up further indefiniteness issues which do not allow one to ascertain the scope of the claims. It is unclear how “changing a motor torque reference value” can occur without the motor torque value having previous antecedent basis to establish some type of baseline or reference point for comparison. It is further unclear if the limitation enclose in parentheses are intended to be further limiting or not. Claims 2-10 and 12-20 depend from rejected claims 1 and 11 and are thus rejected under the same rationale. Accordingly, claims 1-20 will be examined “as best understood.”  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 10-11, 13-14, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0101780).
Regarding claim 1, Park teaches a method of improving fuel efficiency of a fuel cell electric vehicle, the method comprising: 
collecting navigation information and vehicle speed information (see at least [0020] which teaches both speed and GPS data are collected); 
calculating a coasting line when a specified event point is detected based on the navigation information (see at least [0020, 0021, 0038-0040] which teaches a coasting guide section based on a deceleration event in front of the vehicle); 
determining whether deceleration is necessary by comparing a current traveling speed with a coasting line speed corresponding to a current location (see reducing a current speed to a target speed, per at least [0013, 0020, 0037, 0053 etc.]); and 
As best understood, it is unclear if Park explicitly discloses: changing a motor torque reference value for determining whether to enter a fuel cell stop (FC STOP) state when the deceleration is necessary. The Examiner notes that Park does disclose the invention can be applied to a fuel cell electric vehicle per at least [0037]. Park also discloses in at least [0045-0050] the benefit of a non internal combustion power sources like the fuel cell mentioned, which allows for greater torque control during coasting events and better fuel efficiency, including during a “pedal off” state where there is no throttle or power request coming from the driver. The Examiner contends the newly added limitations, as best understood, are taught in at least [0052-0056, 0067, 0068] of Park wherein the “accelerator off” state is equivalent to the claimed (FC STOP) state. These paragraphs teach the output motor torque value is changed when decelerating and when the foot if off the accelerator, which in the case of the fuel cell vehicle which Park notes as being a possible vehicle type, would cause the fuel cell to be stopped.   
Therefore from Park’s own teaching it would have been obvious to one having ordinary skill in the art at the time of the filing of the intention to provide an adjustable criterion which controls the operating state of a fuel cell in order to have the ability to turn off the fuel cell during coasting events, thus increasing fuel efficiency.  
Regarding claim 3, Park teaches the navigation information includes gradient information of a road slope from the current location to the event point; and 
distance information from the current location to the event point (see at least [0040, 0041, 0043, etc.]).
Regarding claim 4, Park teaches correcting the calculated coasting line by using the gradient information and the distance information (see at least [0048-0050]).
Regarding claim 10, Park teaches the event point includes at least one of a road branch start point, a highway toll gate entry/exit point, a speed bump, a speed enforcement camera position, a speed limit change point, a safe driving section start point, a congestion section start point, a sharp curve section start point, and a right turn point (see at least [0038, 0039]).
	Regarding claims 11, 13-14, and 20, Park teaches all the limitations of the claims as set forth in the rejection to claims 1, 3-4, and 10 above and are thus rejected under the same rationale. 
Claims 2, 5-9, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0101780) in view of Lee et al. (US 2014/0067225).
Regarding claim 2, as best understood, Park teaches wherein the coasting line is calculated based on a coast down constant value, which is a unique value of a corresponding vehicle (see at least figures 1-3, 5),  However, Park does not appear to explicitly disclose the coasting is based on the weight of a weight of the corresponding vehicle.
Lee teaches a similar coasting control system for a vehicle wherein the mass of the vehicle is taken into account in the coasting calculation (see at least [0041]). Therefore, from the teaching of Lee, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the coasting system of Park with a known vehicle mass similar to that of the teaching of Lee, in order to help calculated the required speed to provide sufficient moment to allow a vehicle to coast in various slopes. 
Regarding claim 5, the combination of Park and Lee teaches the determining of whether the deceleration is necessary includes: determining that the deceleration is necessary when the current traveling speed is equal to or greater than the coasting line speed; and determining that the deceleration is unnecessary when the current traveling speed is smaller than the coasting line speed (In Park see at least [0021, 0038, 0039, 0043, etc.]. The Examiner notes the determination that deceleration is unnecessary is implied when the vehicle is already below the target speed, thus this claimed limitation provides little to no further limitation).
Regarding claim 6, the combination of Park and Lee teaches the changing of the criterion includes: adjusting a reference motor torque to a specified level to enter the FC STOP state when the current traveling speed is equal to or greater than the coasting line speed, and entering the FC STOP state when a current motor torque is less than the reference motor torque (as best understood, see Park in at least figure 4, [0045, 0046, 0047, 0049, 0051-0056, 0067-0068] Again it is noted the pedal off state is equivalent to the FC STOP state).
Regarding claims 7 and 9, Park teaches a GPS and vehicle controller(s) are used and are in communication with one another, however Park does appear to explicitly disclose the navigation information is received from a navigation device through controller area network (CAN) communication, and wherein the vehicle speed information is received from a driving controller through the CAN communication. Lee teaches it is well known in the art to use an appropriate communication and distribution means, including a CAN, in a similar vehicle control system (see at least [0033]). Therefore, from the teaching of Lee it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the coasting system of Park with a known communications network between the various controllers and sensors, e.g. a CAN, similar to that of the teaching of Lee, in order to provide an appropriate communication means and allow for ease of control between the GPS and motor torque controllers to appropriately provide the correct motor torque while coasting. 
Regarding claim 8, the combination of Park and Lee teaches wherein the driving controller includes at least one of a brake controller, an accelerator controller, and a wheel sensor (via the vehicle controller of Park per at least [0043, 0059, etc.]).
Regarding claims 12, and 15-19, the combination of Park and Lee teaches all the limitations of the claims as set forth in the rejection to claims 2, and 5-9 above and are thus rejected under the same rationale.
Response to Arguments
The Examiner respectfully disagrees that the limitations in claim 11 interpreted under 35 USC 112(f) are “sufficiently definite structure for performing the claimed function.” The claim recites, a communication device configured to…; calculation device configured to…, determination device configured to; etc. These recited limitations meet the three prong test as set forth below, therefore the interpretation is maintained. Should Applicant wish to overcome this interpretation, the “device(s) configured to” should explicitly recite the actual device and not use a generic nonce phrase without any specific structural meaning. For example, one having ordinary skill in the art would not be able to read the limitations “a calculation device configured to calculate”, or “a change device configured to change” and know what the actual “devices” are without reliance on the interpretation set forth in the specification.
Examiner respectfully disagrees with Applicant’s remarks regarding the Park reference and the limitation “changing the motor torque reference value to enter a fuel cell stop (FC STOP) state when the deceleration is necessary.” The rejection has been updated above according to the amendments. Park discloses changing the torque based on the accelerator off position, thus, as best understood, it appears this limitation is still met.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON HOLLOWAY
Primary Examiner
Art Unit 3664